UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6478



JAMES MACKEY,

                                            Petitioner - Appellant,

          versus


WILLIE WELDON, Warden, Lieber Correctional
Institution; CHARLES CONDON, Attorney General
of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Falcon B. Hawkins, Senior District
Judge. (CA-99-360-6)


Submitted:   July 26, 2001                 Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Mackey, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Robert Eugene Bogan, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Mackey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Mackey v. Weldon, No. CA-99-360-6

(D.S.C. Feb. 22, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2